         Case 1:20-cv-03910-SDG Document 15 Filed 12/10/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

IOU CENTRAL, INC.           :
d/b/a IOU FINANCIAL, INC    :
                            :
     Plaintiff,             :
                            :
vs.                         :               CASE NO. 1:20-cv-03910-SDG
                            :
SHAEN HARRINGTON, INC.      :
A/K/A THE HARRINGTON GROUP, :
JESSICA HEATHER HARRINGTON :
                            :
     Defendants.            :

      PLAINTIFF’S MOTION FOR CLERK’S ENTRIES OF DEFAULT
                    AS TO BOTH DEFENDANTS

       Per Fed. R. Civ. P. 55, Plaintiff IOU requests Entries of Default as to

Defendants on the Amended Complaint [Doc 8] incorporated as follows.

       1.     On 9/21/20, IOU filed suit [Doc 1], naming the above Defendants,

served with process on 10/22/20 [Doc 9-10] and Defendant Jessica Harrington

appeared by counsel [Doc 7].

       2.     On 11/10/20, IOU filed the Amended Complaint against both of the

Defendants [Doc 8] superseding the Complaint, adding no new claims per Fed. R.

Civ. P. (a)(2).
        Case 1:20-cv-03910-SDG Document 15 Filed 12/10/20 Page 2 of 3




      3.     The Amended Complaint [AC] was served on 11/10/20 upon

Defendant Jessica Harrington by her counsel via ECF per Fed. R. Civ. P. 5 (b)(1)

and (2)(E) [Doc 18, p. 18].

      4.     The Amended Complaint was served on 11/10/20 upon Defendant

Shaen Harrington, Inc. by its officer/agent via mail [Doc 14].

      5.     Per Fed. R. Civ. P. 15 (a)(3), a response to the Amended Complaint

was due within 14 days after service of this pleading: namely by 11/24/20.

      5.     The Defendants did not answer the Amended Complaint [AC].

      6.     The Defendants are in default of the Amended Complaint against

whom default may be entered by the Clerk [or the Court] even if they answer the

AC at this late date. Liberty v. Fleet, LEXIS 91716 *27-29 (N.D. Ala. 2013)

[citing various cases, entered default on amended complaint, as “even assuming a

defendant appeared and answered, the court still has authority to order entry of

default when there is sufficient evidence of defendant's dilatory tactics or failure to

comply with orders and rules of procedure”]

      7.     Per Fed. R. Civ. P. 55 (a) Plaintiff is entitled to entry of default by the

Clerk on its Amended Complaint against the Defendants.

      WHEREFORE, Plaintiff requests entries of default by the Clerk on its

Complaint against the Defendants and all just relief.
        Case 1:20-cv-03910-SDG Document 15 Filed 12/10/20 Page 3 of 3




                         CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point

                            CERTIFICATE OF SERVICE

      I certify a precise copy of this document was filed ECF on the below date

sending notice to counsel of record.

            Respectfully submitted this 10th day of December 2020.

                   By:   /s/Paul G. Wersant
                         Paul G. Wersant
                         Georgia Bar No. 748341
                         3245 Peachtree Parkway, Suite D-245
                         Suwanee, Georgia 30024
                         Telephone: (678) 894-5876
                         Email: pwersant@gmail.com
                         Attorney for Plaintiff IOU
                         File No. 42970
